UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6453



JERRY L. ADAMS,

                                            Plaintiff - Appellant,

          versus


G. M. JOHNSON, Health Service Director; H. J.
PONTON, Warden; SAYED KAZI, Prison Physician;
J. FIELDS, Director of Treatment Programs; G.
HARRIS, Registered Nurse,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (2:04-cv-00641-HCM)


Submitted: September 28, 2006              Decided: October 5, 2006


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerry L. Adams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jerry L. Adams seeks to appeal the district court’s order

dismissing without prejudice his 42 U.S.C. § 1983 (2000) complaint

for failing to submit three copies of the complaint or to file a

concise amended complaint.      This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2000), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541 (1949).   The order    Adams seeks to appeal is neither a final

order nor an appealable interlocutory or collateral order.       See

Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064,

1067 (4th Cir. 1993).     Accordingly, we dismiss the appeal for lack

of jurisdiction.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                           DISMISSED




                                 - 2 -